 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       NATHAN BILL WIGGS,
 7                                                        No. 3:18-CV-05815-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       ADAM CLARNO, et al.,
10                                  Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation and the remaining record, does

14   hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 56).
16
            (2)    Defendants’ Motion for Summary Judgment (Dkt. 36) is granted. Plaintiff’s
17                 Motion for Relief from Deadline (Dkt. 52) is denied. The Complaint is dismissed
                   without prejudice for failure to exhaust and this case is closed.
18
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
19
                   Defendants, and to the Hon. David W. Christel.
20
            DATED this 13th day of May, 2019.
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
